 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees concerned is performed in the laboratory building, andthere is no evidence of any interchange between the laboratory work-ers and the Employer's other employees.In view of the technical nature of the work performed, the physicalseparation of the laboratory from the plant, and the absence of evi-dence of interchange between the laboratory workers and the Em-ployer's other employees, we believe that the laboratory workersproperly constitute a separate appropriate bargaining unit.'Ac-cordingly, and upon the entire record, we find that all of the Em-ployer's laboratory employees employed at its Charleston, SouthCarolina, plant, including the two part-time students,' but excludingthe metallurgist, the chief chemist, and all other supervisors as de-fined in the Act, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.3[Text of Direction of Election omitted from publication in thisvolume.]ISee PhillipsChemical Company,83 NLRB 612.' It is the policy of the Board to include in the bargaining unit with full-time employeesstudents who do the same type of work asthe full-time employeesand work on a regularpart-time basis.SeeBurrows&Sanborn, Inc.,84 NLRB 304.3We reject the Employer's contention that the Petitioner should not be allowed torepresent the employees here concerned because they have access to confidential informa-tion:An employee's access to confidential information does not warrant his exclusionlfrom a bargaining unit unless such information pertains to the field of labor relations.See E.if.Squibb&Sons, 83 NLRB 792.LUDLOW TYPOGRAPH COMPANYandLOCAL 1024, INTERNATIONAL UNIONOF ELECTRICAL, RADIO AND MACHINE WORKERS, CIO, PETITIONER 1LUDLOW TYPOGRAPH COMPANYandLOCAL134,INTERNATIONAL BROTH-ERHOODOF ELECTRICAL WORKERS,AFL,PETITIONER?Cases Nos.13-RC-1813 and 13-RC-1827. July 5, 1951Decision,Order,and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeIvan C. McLeod, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pusuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :3Herein called IUE.'Herein called IBEW.95 NLRB No. 5. LUDLOW TYPOGRAPH COMPANYa1.The Employer is engagedin commercewithin the meaning ofthe Act.2.The labor organizations involved claim to represent certain em--ployees of the Employer .33.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act in Case No. 13-RC-1813-For the reasons stated below, however, we find that such a question,does not exist in Case No. 13-RG1827.4. IUE and FE-UE each seeks a unit of all production and factorymaintenance employees.4The IBEW seeks to represent a unit of elec-The Employer, the FE-UE, and the IUE contend that the units.sought by the IAM and the IBEW are inappropriate in the light of the-past bargaining history on a plant-wide .basis,' and because the em-ployees in the units sought constitute an integral part of the Em--ployer's production process.The Employer is engaged in the manufacture of composing roomprinting machinery and equipment, employing about 530 workers..The record indicates that for the most part all machinesare manu-factured in a standard manner, with the exception that some are converted from 220 volt machines to 110 volts when requested to do' soyby the customer.A. The unit requested by the IBEWThe employees sought to be severed from the existing production,and maintenance unit by the IBEW in Case No. 13-RC-1827are all:assignedto what is known as department 11 or the crucible assembly-department.In this department the electric crucible, a component,part of the Employer's finished product, is assembled and tested. In-cluded in this departmentare aboutseven "crucibleassemblers," seven."crucible assemblers and final testers," one "electric crucible assembler-and electrical plant maintenance employee," and one "electric crucible-final tester and lead man."3United Farm'Equipment Workers of America, Local 124,affiliatedwith the United!.Electrical,Radio and Machine Workers of America (hereinafter,FE-UE)was permitted!to intervene on the basis of a contractual interest.Die and Tool Makers Lodge 113,International Association ofMachinists,AFL (hereinafter, IAM), was permitted to-intervene on the basis of a showing of interest'in the requested unit.4'.Excluding foremen, assistant foremen, foreladies,assistant foreladles,chief shop time-keeper, engineering employees,draftsmen,type face design department employees,office-employees,watchmen,messengers, and management personnel.'Including electrical assemblers,electricalmaintenance men, electrical testers, and.electrical lead area.'Including tool makers and toolroom machinists. . "7For 14 years, the Employer has executed collective bargaining agreements with the-FE-UE covering.allproduction and maintenance employees including the toolroom..employees.961974-52-vol. 95-2 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record indicates that for the most part the assembly of theelectric crucible is a routine bench assembly process requiring little,if any, of the craft skills of an electrician.That this is so is furtherdemonstrated by the fact that the Employer has no apprenticeshiptraining program for electricians, hires employees for department 11with little or no electrical training, or transfers them from other de-partments on the basis of plant-wide seniority, and is able freely. totrain an employee for this department in well under 1 year.Nor doesit appear that the employees whose job includes the testing of cruciblesperform a function requiring true craft skills.The testing itself isfairly routine and only such minorrepairs asthe replacement of, abroken wire are done by the employees in this department with re-spect to any crucible found to be defective.As to the employee whosejob title indicatesthe performanceof plant electrical maintenancefunctions, the record establishes that suchmaintenancework con-sistsprimarily of changing bulbs, oiling electrical machinery, andsimple wiring.Although this employee doesdo some minorrepairs onelectrical equipment, any majorrepairs areperformed.by skilled elec-tricians who are employeesof anindependent contractor, and whomthe employee in questionassists.It thus appears that the employees sought by the IBEWare pri-marily engaged in a repetitive production function, requiring few ofthe craft skills normally possessed by a journeyman electrician.Assuch they do not constitute a skilled craft group of the type which theBoard permits to be separately represented apart from other produc-tion and maintenance employees.Accordingly, we find that the unitsought by the IBEW is inappropriate, and we shall dismiss the peti-tion in Case No. 13-RC-1827.8B. The unit requested by the IAMThe IAM seeks a unit of tool makers and machinists.These em-ployees work in what is known as the "special machine shop," whichis physically separated from the rest of the plant by an iron railing.Although a number of production employees are also stationed in thisarea, they perform none of the functions of the tool makers andmachinists and are not interchanged with them.The employees in question make tools, jigs, and fixtures, which areused in production, and also repair the production machinery.Oneof the tool makers spends the major portion of his time making specialmolds which go into the manufactured product, and other machinistssimilarly spend part of their time doing specialized production work.These employees are the highest paid workers in the plant and no otherSeeArmstrong Cork Company,89 NLRB 296 and cases cited therein.Cf.BaldwinLocomotiveWorks,Eddystone Division,89 NLRB 403. LUDLOW TYPOGRAPH COMPANY5employees perform comparable work.They work to the very closetolerances usually required in the work performed by skilled machin-ists and tool makers.Although the Employer maintains no formalapprenticeship program, the Employer requires that its tool makersand machinists must have comparable training or experience.TheEmployer has not transferred production workers into the department..The craft characteristics of the machinists and tool makers areclearly established by this record, 'and while a portion of the time.of these employees is spent on production work such work is notroutine or repetitive nor is it done on a mass production basis 9Nordo we find the kind of integration and the type of bargaining historyin this industry such as would preclude the establishment of true craftunits 10We find that the machinists and tool makers may properlyconstitute a separate bargaining unit despite a history of collectivebargaining on a broader basis.However, we shall make no final determination with respect to theunit or units appropriate for employees at the Employer's plant, de-ferring such conclusions until. separate elections shall have been heldamong the following voting groups :1.All tool makers and toolroom machinists at the Employer's Chi-cago, Illinois, plant, excluding supervisors as defined in the Act.2.All production and- maintenance employees at the Employer'sChicago, Illinois, plant, excluding tool makers and machinists, mes-sengers, draftsmen, type face design department employees, officeemployees, guards, and supervisors as defined in the Act.5.The record shows that the Employer's plant will be closed forthe week of July 23, 1951.As many employees will be absent theweek before or the week after, the Employer requests that the elec-tions not be conducted between July 16 and August 3, 1951. TheBoard hereby directs this fact to the attention of the Regional Directorand within the time limits of the direction of elections herein leavesthe specific date of the elections to his discretion.OrderIT IS HEREBY ORDEREDthat the petition in Case No. 13-RC-1827 be,and it hereby is, dismissed.. [Text of Directionof 'Elections omitted.from publication in thisvolume.] . :,° CadillacMotor Car Division,Cleveland Tank Plant,GeneralMotors Corporation,94 NLRB 225. .10 SeeUnitedStates RubberCompany,91NLRBNo. 213, and cases cited therein.